MR. JUSTICE HODGES
delivered the opinion of the Court.
This appeal was initially filed in the Colorado Court of Appeals but was transferred before judgment to this court because the constitutionality of several sections of the Colorado Springs building code were in issue.
The appellant, Precision Heating & Plumbing, Inc., is engaged in business as a plumbing contractor. Its plumbing license was suspended by the appellee, Board of Review, for alleged violations of the building code. The appellant thereupon filed a complaint in the trial court under C.R.C.P. 106 challenging the suspension of its license and alleged, among other things, that the sections of the building code under which it was suspended are unconstitutional.
The trial court ruled that the pertinent sections of the building code are constitutional and it therefore upheld the power of the board of review to suspend the plumbing license of appellant.
The same sections of the building code which are involved in this case were the subject of Junglen v. Board of Review, 184 Colo. 59, 518 P.2d 826 (1974) which decision was announced after all the briefs in this case had been filed. In Junglen, we declared that sections 404(A)(d) and Section *348407 of the building code, which are the same sections challenged here, were unconstitutional as being overbroad, vague, ambiguous and indefinite.
The appellant and the appellee have now represented to this court that Junglen is the governing precedent in the case at bar. We agree. The judgment of the trial court is therefore reversed and this cause is remanded for entry of a judgment vacating the suspension of the appellant’s license.